—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered July 25, 1995, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life, 8V3 to 25 years, and 5 to 15 years, respectively, unanimously affirmed.
By failing to object, or by making generalized objections, or by failing to request any further relief after objections were sustained, defendant failed to preserve his present challenges to the prosecutor’s cross-examination of defendant and the prosecutor’s summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find that, given the credibility issues raised by defendant (see, People v Overlee, 236 AD2d 133), the prosecutor’s conduct did not exceed the bounds of permissible conduct. Concur — Sullivan, J. P., Rosenberger, Rubin, Tom and Andrias, JJ.